DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 7/5/2022.
Claims 1-7 are pending. 

Claim Objections
Claims 1-7 are objected to because of the following informalities: the reference numerals recited in each of claims 1-7 should be removed from the claim language (for example, in the preamble of claim 1, the term “network (1000)” should have the reference numeral “(1000)” deleted). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the MT" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-3 are rejected by virtue of being dependent on claim 1.

Claim 4 recites the limitation "the MT" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 5-7 are rejected by virtue of being dependent on claim 4.

Allowable Subject Matter
Claims 1-7 are allowed, subject to correction of the noted 112 rejections and claim objections.
The closest prior art consists of Kim (USPAN 2019/0089486) and Kwak (USPAN 2019/0306737).
Regarding Kim, paragraph 102 discloses that on blind decoding each control channel candidate, it may be considered to reuse the channel estimation value used for prior decoding. For that purpose, the search space may be designed so that a higher aggregation level of search space is constituted of a set of lower aggregation levels, for example. Such search space structure may be called a nested structure. According to the disclosure, there is proposed designing a search space considering the nested structure. According to the disclosure, the whole search space may be constituted of multiple partial search spaces, and each partial search space may be constituted of the same number of PDCCH candidates. In other words, each partial search space may be configured in the same form as possible. According to the disclosure, the proposed structure may ensure an even performance for each partial search space when adjusting the number of times of blind decoding with a scaling factor.
Regarding Kwak, paragraph 77 discloses that a scaling factor can be used to indicate which part of the search space is configured. In one example, a one bit indicator can be used to indicate 50% and 100% of the search space, where bit “1” indicates 100% of the search space is configured while bit “0” indicates 50% of the search space is configured. In the case when part of the search space is configured, the position of the search space or a blind decoding candidate in each aggregation level can be predefined in the specification. Additionally, the PDCCH candidates can correspond to the first x % of the originally configured search space, or configured by higher layers via NR MSI, RMSI, NR SIB or RRC signaling.
However, Kim and Kwak do not disclose, suggest, or render obvious the limitations of the instant claims reciting configuring, by a central unit (CU) of a donor node, a plurality of search spaces (SS) and a number of physical downlink control channel (PDCCH) candidates for each aggregation level (AL) in every SS of the plurality of SS at the MT of the child IAB node; configuring. by at least one of a distributed unit (DU) of a parent IAB node and the CU of the donor node a scaling factor to the MT of the child IAB node, scaling, by the at least one MT of the child IAB node, the number of PDCCH candidates for each of the AL in the every SS of the plurality of SS based on the scaling factor. 
As such, the instant claims are allowed over the closest prior art references of Kim and Kwak. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412